Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 1 of 10 PageID 37




                         Exhibit B
 Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 2 of 10 PageID 38




   PRODUCTS FOR                             PRODUCTS FOR                 ABOUT US    

   BUSINESS                                  CONSUMERS



        3M United States      Coronavirus



                                                Alert: 3M is committed to the ght against COVID-19. Learn about the a




 Helping the
   world
 respond to
 COVID-19
3M is committed to doing everything we can to ght
COVID-19 and support healthcare workers globally
  The COVID-19 pandemic continues to a ect all of us, and 3M is
  working around-the-clock to help provide critical tools for the ght.
  Our current focus: supporting healthcare and front-line workers
  around the world by manufacturing products they need to help
  protect their lives as they treat others.
Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 3 of 10 PageID 39




Increasing              Partnering           Getting                 Combatting
output of N95           with others to       product to              price-
respirators             supply more          those who               gouging,
Doubled our global      Working with
                                             need it most            fraud and
output rate to          governments to
                                             In the last
                                                                     counterfeiting
nearly 100 million      investigate
                                             seven days of
respirators per         alternate                                    Working with law
                                             March 2020, we
month; expect to        manufacturing                                enforcement, retail
                                             sent 10 million N95
produce about 50        scenarios and                                partners and
                                             respirators to
million respirators     exploring                                    others to identify
                                             healthcare facilities
per month in the        coalitions with                              unethical, illegal
                                             across the U.S.
U.S. by June            other companies to                           counterfeiters and
2020.                   increase capacity    In the US, 90% of       price-gougers
                        further.             our N95                 related to 3M’s
Anticipate                                                           respirators,
                                             respirators
doubling our global     Partnering with                              remove them from
                                             designated for
capacity to almost      Ford Motor                                   e-commerce
                                             healthcare
2 billion respirators   Company to                                   partner sites, and
                                             workers;
in the next 12          increase                                     refer them to the
                                             remainder for
months.                 production of 3M                             appropriate law
                                             critical industries
                        Powered Air                                  enforcement
We have not                                  including: food,
                        Purifying                                    authorities.
increased the                                energy and
                        Respirators.
prices we charge                             pharmaceutical.
                                                                     Inviting those with
for 3M respirators      Secured                                      concerns of
                                             Maximizing
in this crisis.         authorization from                           potentially
                                             production of
                        the Chinese                                  fraudulent activity,
                                             other important
                        government to                                price gouging, or
                                             products, including
                        import about 10                              counterfeit 3M
                                             hand sanitizers and
                        million masks to                             products to to
                                             disinfectants.
                        the US from our                              report their
                        manufacturing                                concerns at 3M’s
                        facility in China.                           website so we can
                                                                     take action.
Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 4 of 10 PageID 40


WARNING: Fraud and Counterfeit Activity

We have created a new 3M hotline for the U.S. and Canada that
end-users and purchasers of 3M products can call for information
on how to identify authentic 3M products and to ensure products
are from 3M authorized distributors.

                           1 (800) 426-8688
                           Call the fraud hotline.




                           Report a concern




                           STATEMENT: Fraudulent Activity, Price Gouging, and Counterfeit
                           Products
                           (PDF, 1.6 MB)




3M recommends purchasing our products from a 3M authorized distributor or dealer
only. This o ers the greatest assurance that you will receive authentic 3M product.

If you need help identifying 3M authorized distributors and dealers in your area, please
contact 3M Help Center or 1 (888) 364-3577 in the United States. In Canada, please
contact 3M Canada Customer Service at 1 (800) 364-3577.
 Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 5 of 10 PageID 41


Learn about critical 3M products and
access helpful resources




  Personal Protective          Commercial                     Supporting Health
  Equipment (PPE)              Cleaning Solutions             Care Providers
  Proper selection and use     Get information and            Every day, health care
  are key to utilizing         application tips on 3M         workers on the front lines
  respirators to help reduce   cleaning and disinfectant      put themselves at risk to
  exposure to airborne         products for use by facility   ensure others are cared
  contaminants. Find           managers, building service     for. 3M Medical o ers
  Technical Bulletins, How     contractors and all who        resources and information
  to Videos, Fit Testing       clean public spaces.           to help protect providers
  Resources and more                                          and patients, especially
                               Learn more about commercial
  information to help you                                     during this challenging
                               cleaning solutions
  protect your employees                                      time.
  and yourself.
                                                              Learn more about health care
  Learn more about personal                                   provider resources
  protective equipment




Stay up to date with 3M's response to COVID-19
Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 6 of 10 PageID 42




April 03, 2020


3M response to Defense Production Act order




April 01, 2020


Putting healthcare workers rst during the coronavirus outbreak
    Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 7 of 10 PageID 43




    March 31, 2020


    3M outlines latest COVID-19 response




    March 31, 2020


    counterfeits, price gouging during COVID-19
Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 8 of 10 PageID 44
 Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 9 of 10 PageID 45






                   READ MORE IN THE 3M NEWS CENTER
 Case 6:20-cv-00648-CEM-GJK Document 1-2 Filed 04/14/20 Page 10 of 10 PageID 46


Stay up-to-date on the science of COVID-19
If you have questions about the virus and how to best protect yourself,
please consult the sources below for the most current guidelines and
recommended precautions.




   Center for Disease Control and            World Health Organization
   Prevention                                 • Coronavirus
    • 2020 Situation Summary                  • Infection prevention and control
                                                during health care when novel
    • What You Need to Know
                                                coronavirus (nCoV) infection is
    • Interim Infection Prevention and          suspected
      Control Recommendations for
      Patients with Suspected or
      Con rmed Coronavirus Disease
      2019 (COVID-19) in Healthcare
      Settings




     Contact Media Relations                   Contact Us

     Media inquiries regarding 3M's
     response to the coronavirus situation
     should be referred to 3M Media
     Relations.
